Case: 12-10959       Document: 00512283100         Page: 1     Date Filed: 06/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 21, 2013
                                     No. 12-10959
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TREMON TRAVELL BROWN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:02-CR-94-18


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Tremon Travell Brown, federal prisoner # 28757-177, appeals the denial
of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence. Brown pleaded guilty
to conspiracy to distribute and possess with intent to distribute more than 50
grams of cocaine base, and he was sentenced to 293 months of imprisonment and
five years of supervised release. He contends that he is eligible for a sentence
reduction under Amendment 750, which implemented the Fair Sentencing Act
of 2010 (FSA) and revised the Sentencing Guidelines applicable to offenses

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10959     Document: 00512283100     Page: 2   Date Filed: 06/21/2013

                                 No. 12-10959

involving cocaine base. Brown has filed a motion for leave to file an out-of-time
reply brief, and that motion is granted.
      We review the district court’s resolution of a § 3582(c)(2) motion for an
abuse of discretion. United States v. Cooley, 590 F.3d 293, 295-96 (5th Cir.
2009). Brown argues that, when considering whether to afford him relief, the
district court erred in considering his three post-conviction disciplinary
infractions because it had considered those infractions when it denied an earlier
filed motion for relief under § 3582(c)(2). The court was allowed to consider
those infractions. See U.S.S.G. § 1B1.10, comment. (n.1(B)(iii)); United States
v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010).
      Brown’s contention that he is entitled to a reduction in light of the FSA,
which took effect after he was sentenced, is without merit. See Dorsey v. United
States, 132 S. Ct. 2321, 2335-36 (2012); United States v. Doggins, 633 F.3d 379,
384 (5th Cir. 2011).
      The record shows that the district court gave due consideration to Brown’s
motion as a whole and that it considered the 18 U.S.C. § 3553(a) factors.
Accordingly, the denial of Brown’s § 3582(c)(2) motion was not an abuse of
discretion. See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                       2